ORDER
PER CURIAM:
Bernard Allen Siegmund and Mary Margaret Siegmund appeal the judgment of the Buchanan County Circuit Court denying their claims for adverse possession and prescriptive easement. In their first two points on appeal, they argue that the judgment was not supported by substantial evidence and was against the weight of the evidence. In their third point on appeal, they argue that the trial court erred in limiting the cross-examination of a witness.
Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).